Citation Nr: 0712459	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  99-00 230	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for generalized 
arthritis.

2.  Entitlement to an evaluation in excess of 10 percent for 
a left knee disability.

3.  Entitlement to an initial compensable evaluation for a 
right knee disability prior to June 12, 1995.

4.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disability beginning June 12, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from April 1966 to 
September 1990.  This case originally came before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The case was remanded for 
additional development in November 2005; the case has now 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  Osteoarthritis of the shoulders, ankles and lumbar spine 
had its onset in service.

2.  There is no evidence of ankylosis of either knee or of 
recurrent subluxation or lateral instability in either knee.

3.  There is no evidence of limitation of flexion to 30 
degrees in either knee or of limitation of extension to 15 
degrees in either knee.


CONCLUSIONS OF LAW

1.  Osteoarthritis of the shoulders, ankles and lumbar spine 
was incurred in active military service, and the criteria for 
a grant of service connection are met.  38 U.S.C.A. §§ 1131, 
1132, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156, 3.303 (2006).

2.  The criteria for an evaluation in excess of 10 percent 
for the left knee disability have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256-5261 (2006).

3.  The criteria for an initial evaluation of 10 percent, but 
no more, for the right knee disability have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5055, 5256-5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate his claims and 
inform him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
service connection and increased rating claims by 
correspondence dated in February 2004, and December 2005.  
These documents informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In 
those letters, the RO informed the appellant about what was 
needed to establish entitlement to an increased rating and 
what was needed to establish entitlement to service 
connection.  Therefore, VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.

The appellant was provided the content-complying notice to 
which he was entitled."  Pelegrini v. Principi, 18 Vet. App. 
112, 122 (2004).  Consequently, the Board does not find that 
any late notice under the pertinent law requires remand to 
the RO.  Nothing about the evidence or any response to any 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 2005) or the implementing 
regulations found at 38 C.F.R. § 3.159 (2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA obtained the appellant's service medical 
records and his VA outpatient medical records.  Private 
medical records and retired military medical records are 
included in the claims file.  

The appellant was afforded VA medical examinations and a 
personal hearing.  38 U.S.C.A § 5103A(d); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The appellant was 
informed about the kind of evidence that was required and the 
kinds of assistance that VA would provide and he was supplied 
with the text of 38 C.F.R. § 3.159.  The appellant did not 
provide any information to VA concerning available treatment 
records that he wanted the RO to obtain for him that were not 
obtained.  The appellant was given more than one year in 
which to submit evidence after the RO gave him notification 
of his rights under the pertinent statute and regulations.  
Therefore, there is no duty to assist or notify that is 
unmet.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The RO advised the appellant of such information relating to 
effective dates and disability ratings in correspondence 
dated in August 2006.  In addition, because the Board has 
considered the severity of the right knee disability from the 
date service connection was granted, such information is not 
applicable to this issue.  

The appellant was also provided with notice as to the 
clinical evidence necessary to establish an increased rating 
and service connection, as well as the assistance VA would 
provide.  Proceeding with this case in its current procedural 
posture would not therefore inure to the appellant's 
prejudice.  Therefore, there is no duty to assist that was 
unmet and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

All relevant facts with respect to the claims addressed in 
the decision below have been properly developed.  Under the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).






The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A.  Service connection claim

The appellant contends that he currently suffers from 
generalized arthritis due to the activities he engaged in 
while on active duty.  The appellant testified during his May 
1999 personal hearing at the RO that he was involved in the 
set-up of air transportable hospitals in-service and that 
this involved heavy strain on his joints.  He also testified 
that he had to get out of aircraft onto unprepared fields 
without mechanical devices, including jumping off of planes 
rolling down the tarmac in Vietnam.  Review of the 
appellant's service personnel records confirms that he was 
involved in evacuation flights for wounded service personnel 
in Vietnam and that he was a hospital administrator involved 
in field activities throughout his career.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131.  The resolution of this issue must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which the claimant 
served, his medical records and all pertinent medical and lay 
evidence.  Determinations relative to service connection will 
be based on review of the entire evidence of record. 38 
C.F.R. § 3.303(a).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  There must be medical evidence of a nexus 
relating an in-service event, disease, or injury and any 
current disability.  Caluza v. Brown, 7 Vet. App. 498 (1995), 
Grottveit v. Brown, 5 Vet. App. 91 (1993).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303.  Certain chronic disabilities, including 
osteoarthritis may be presumed to have been incurred in 
service if they become manifest to a degree of 10 percent or 
more within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant underwent a VA medical examination in April 
2006; the examiner reviewed the claims file.  Radiographic 
examination revealed degenerative changes of both shoulders, 
both ankles and the lumbar spine.  The examiner rendered a 
diagnosis of osteoarthritis involving the lumbar spine, 
bilateral shoulders and bilateral ankles.  The examiner also 
stated that the described osteoarthritis was related to the 
appellant's in-service activities.  This clinical opinion 
regarding the etiology of the appellant's current 
osteoarthritis is not contradicted by any other evidence in 
the claims file.  Since no other explanation has been 
advanced to account for the appellant's current arthritis of 
the shoulders, ankles and lumbar spine, these facts and the 
doctrine of reasonable doubt provide a proper basis for 
granting service connection for the shoulder, ankle and 
lumbar spine osteoarthritis.  Entitlement to service 
connection for the bilateral shoulder, bilateral ankle and 
lumbar spine osteoarthritis is therefore warranted.  See 
Allday v. Brown, 7 Vet. App. 517 (1995); Godfrey v. Brown, 7 
Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) (In general, VA 
may not rely upon its own unsubstantiated medical opinion.).  

B.  Increased rating claims

The record indicates that by rating decision dated in May 
1992, service connection was granted for a left knee disorder 
and a zero percent disability evaluation was assigned.  Upon 
receipt of a June 1995 claim for an increased evaluation, the 
RO noted that the evidence showed the appellant to have 
earlier also claimed service connection for a right knee 
disorder.  By rating decision dated in October 1998 and 
forwarded to the appellant in November 1998, the appellant 
was granted a 10 percent disability evaluation for the left 
knee disorder; and service connection for a right knee 
disorder.  As to the latter, a zero percent evaluation was 
assigned effective the date of the appellant's original claim 
(October 1, 1990) and a 10 percent evaluation was assigned 
effective June 1995.  

The appellant disagreed with both assigned ratings.  Upon 
review of the evidence, the Board presently finds that 
although the evidence does not support an evaluation in 
excess of 10 percent for each knee disability and the claim 
will be denied in this respect, the evidence supports the 
assignment of an initial 10 percent disability rating for the 
right knee, and the claim will be granted to this extent.  

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a rating 
which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pursuant to regulatory provisions, degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is x-ray evidence of arthritis and limitation of 
motion, but not to a compensable degree under the Code, a 10 
percent rating is for assignment for each major joint 
affected.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010.  
The knees are considered major joints.  38 C.F.R. § 4.45.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal 
working movement with normal excursion, strength, speed, 
coordination, and endurance, and that weakness is as 
important as limitation of motion, and that a part that 
becomes disabled on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, through atrophy, 
for example.  38 C.F.R. § 4.40.


The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The Court has held that diagnostic codes 
predicated on limitation of motion require consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups.  38 C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. 
Brown, 9 Vet. App. 7 (1997); and DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  Complaints of additional limitation in the 
right knee and in the left knee from pain, fatigue, weakness 
or lack of endurance following repetitive use were noted in 
the report of the April 2006 VA examination.

In addition, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

Crepitation either in the soft tissues such as the tendons or 
ligaments, or within the joint structures, should be 
considered as points of contact which are diseased.  
38 C.F.R. § 4.59.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The appellant has appealed the initial evaluation assigned 
for the right knee disability addressed here.  The Court 
held, in Fenderson v. West, 12 Vet. App. 119 (1999), that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then-current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of "staging" 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the period(s) in question.  The issues before the 
Board are consequently taken to include whether there is any 
basis for a higher rating at any pertinent time, to include 
whether a higher rating currently is in order.

Review of the appellant's service medical records reveals 
that he was noted to have a positive grind in each patella on 
the report of a medical examination conducted in April 1983.  
In July 1983, he was diagnosed with synovitis of the left 
knee.  The report of the appellant's March 1990 service 
separation examination indicates that he was noted to have 
had a history of "clicking" in his left knee.

The appellant underwent a VA medical examination in August 
1991.  The examiner stated that there were no scars on either 
knee.  No abnormalities of either knee were observed apart 
from ligamental popping in the right knee on squatting.  A 
January 1996 private medical report indicates that knee range 
of motion was full with good stability and no effusion.  

The appellant underwent another VA medical examination in 
April 1997; he complained of a cracking and snapping 
sensation in each knee.  He also reported some swelling of 
his knees after activity.  He also reported stiffness in his 
knees after sitting too long.  On physical examination, the 
appellant exhibited a slight limp on the left.  There was 
extreme crepitus in the left knee and mild crepitus in the 
right knee.  No atrophy was noted.  There was good stability 
of the knees bilaterally.  Right knee range of motion was 
from zero to 140 degrees and left knee range of motion was 
from zero to 90 degrees; the motion was accomplished with 
pain.  

The appellant underwent another VA medical examination in 
June 1999; he complained of constant bilateral knee pain.  On 
physical examination, there was some crepitus of the knees 
with stiffness and some mild warmth, but no swelling.  The 
knees had good stability and strength was 4/5.  The appellant 
exhibited zero to 110 degrees of knee motion bilaterally. 

The appellant underwent another VA medical examination in 
March 2005; similar complaints and findings to the last 
examination were made.  The appellant denied recurrent 
subluxation and dislocation.  Range of motion was from zero 
to 120 degrees bilaterally.  Anterior and posterior drawer 
testing was negative, as was McMurray's.  

In April 2006, the appellant underwent another VA joints 
examination; the examiner reviewed the claims file.  The 
appellant complained of knee pain and said that both knees 
had started giving way.  He said that he had not lost any 
time from work because of his knees and that he experienced 
flare-ups of symptoms three times per week.  On physical 
examination, the appellant's gait was steady and smooth.  
There was no effusion bilaterally.  The appellant exhibited a 
range of motion from zero to 140 degrees, with pain at 90 
degrees bilaterally.  There was evidence of weakness, lack of 
endurance, fatigue and incoordination with repetition of 
five.  Both knees were stable.

The most recent VA examination took place in September 2006; 
the examiner reviewed the claims file.  The appellant 
exhibited an antalgic gait.  

The potentially applicable regulations contain a number of 
provisions relating to the knee joint.  Diagnostic Code 5256 
provides that favorable ankylosis of either knee warrants a 
30 percent evaluation.  Ankylosis is considered to be 
favorable when the knee is fixed in full extension, or in 
slight flexion at an angle between 0 degrees and 10 degrees.  
A 40 percent evaluation requires that the knee be fixed in 
flexion at an angle between 10 degrees and 20 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5256.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability will be assigned a 10 percent evaluation.  
A 20 percent evaluation requires moderate impairment.  A 30 
percent evaluation requires severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

A 20 percent evaluation may be assigned where there is 
evidence of dislocated cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.  Under Diagnostic Code 5260, 
flexion limited to 45 degrees is rated as 10 percent 
disabling.  Under Diagnostic Code 5261, extension limited to 
10 degrees is rated as 10 percent disabling.  A 20 percent 
evaluation for limitation of motion of the knee is assigned 
where extension is limited to 15 degrees or flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.

Normal extension of the knee is to zero degrees.  38 C.F.R. 
§ 4.71, Plate II.  Normal flexion is 140 degrees.  Id.  
According to these criteria, the appellant has always 
demonstrated normal extension (zero degrees) in the left knee 
and in the right knee.  The appellant has demonstrated some 
limitation of flexion in the each knee.  His left knee 
flexion, as reflected in the clinical evidence, was limited 
at worst to 90 degrees with pain and/or repetitive motion; 
the same was true of the right knee.  

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is slight 
loss of flexion in each knee, and which is expected during 
flare-ups or with increased use, and the degree of pain he 
has.  With increasing levels of pain, concomitantly 
increasing degrees of muscle spasm, weakness, atrophy, 
inability to function, and the like, are expected.  38 C.F.R. 
§§ 4.40, 4.45, 4.59.  In this case, chronic pain was reported 
in each knee.  No muscle atrophy has been demonstrated in 
either leg.  There is no clinical evidence of any muscle 
spasm.  However, crepitus was demonstrated clinically in each 
knee.  The objective medical evidence does show findings of 
slight limitation of motion in each knee, as well as 
complaints of pain and pain on use.

Taking into consideration the provisions of 38 C.F.R. §§ 4.7, 
4.10 and 4.40, limitation of motion, crepitation and pain are 
findings that could limit the appellant's functional ability; 
thus an initial 10 percent evaluation is warranted for the 
right knee, effective from October 1, 1990.  However, the 
evidence of record does not support a rating in excess of 10 
percent for the right knee disability at any time.  
Furthermore, the evidence of record does not support a rating 
in excess of 10 percent for the left knee.  

The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  In determining whether additional 
disability exists, for purposes of a separate rating, the 
veteran must meet, at minimum, the criteria for a 
noncompensable rating under either of those codes.  Cf. 
Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997) 
(assignment of zero-percent ratings is consistent with 
requirement that service connection may be granted only in 
cases of currently existing disability).  The clinical 
evidence of record does not contain any findings of laxity or 
instability of either knee.  Therefore, Diagnostic Code 5257 
is not for application.  Thus, the current 10 percent rating 
for each knee is based on the functional limitations 
described in the absence of instability and subluxation.  In 
the absence of such additional and separate disability, a 
separate or higher rating is not in order.

There is no objective clinical evidence of dislocated 
cartilage, with frequent episodes of "locking," or effusion 
into the knee joint.  Nor is there any medical evidence of 
ankylosis.  Therefore Diagnostic Codes 5258 and 5256 are not 
for application.

It is again noted that the initial and continued 10 percent 
rating for the right knee is assigned based on the 
crepitation and limitation of motion and complaints of pain 
that are evidenced.  Similar findings in the left knee 
account for the assigned 10 percent rating on that side.  No 
subluxation or instability has been demonstrated in either 
knee.  While X-rays have confirmed the presence of arthritic 
changes in each knee, a separate rating would not be 
warranted in this case anyway because the limitation of 
motion has already been considered in the rating assigned.

Notwithstanding the above discussion, a rating in excess of 
the assigned 10 percent schedular evaluations for the 
appellant's knee disabilities may be granted when it is 
demonstrated that the particular disability presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1).

There is no evidence that either one of the appellant's 
service-connected knee disabilities addressed above has 
presented such an unusual or exceptional disability picture 
at any time as to require consideration of an extraschedular 
evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b).  The schedular rating criteria are designed to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of 
disability specified [in the rating schedule] are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.

There is also no evidence that the schedular evaluations in 
this case are inadequate.  As discussed above, there are 
higher ratings for each of the knee disabilities, but the 
required manifestations have not been shown in this case.  
The Board further finds that no evidence has been presented 
suggesting an exceptional disability picture in this case.  
The appellant has not required any hospitalization for either 
one of his service-connected knee disabilities at issue since 
1990, and he has not demonstrated marked interference with 
employment.  In fact, the appellant has recently stated that 
he had not missed any time from work because of his knee 
conditions.

There is no objective evidence of any symptoms due to either 
one of the appellant's service-connected knee disabilities at 
issue that are not contemplated by the rating criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating an rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)





ORDER

Service connection for osteoarthritis of the shoulders, 
ankles and lumbar spine is granted.

An evaluation in excess of 10 percent for the appellant's 
left knee disability and right knee disability is denied in 
each instance.

An initial evaluation of 10 percent, but no more, for the 
appellant's right knee disability is granted, subject to the 
law and regulations governing the award of monetary benefits.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


